Filed by: Pavilion Bancorp, Inc. pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: First Defiance Financial Corp. Commission File No.:0-26850 March 4, 2008 Dear Bank of Lenawee Commercial Loan Customer, As you may already know, Bank of Lenawee will become First Federal Bank at the close of business on Friday, March 14, 2008, pending expected shareholder approval. What does this mean to you? First, it means your business loan accounts will automatically transfer to First Federal Bank after the close of business on March 14. Second, it means First Federal Bank will work diligently to earn your trust and provide the best service, the most innovative products and the business-friendly solutions you need! In the meantime, here are a few important notes about your loan: 1.) First Federal Bank will honor the terms and interest rate arrangements in place with your current Bank of Lenawee loan. The payments, payment due dates and grace period will remain the same as well. 2.) All commercial loan customers, including those using coupon books, will be receiving a loan statement in the mail, which will be sent to you approximately ten days before the payment due date. 3.) If you currently make automatic payments your payments will continue to be made electronically, however you will also receive a paper statement every month to help you track your loan payments. At First Federal Bank, we have a special interest in business customers. We think you’ll find our products beneficial and our customer service superior. If you have any questions, please feel free to call your local commercial lender. We look forward to working with you. Sincerely, Jeffrey D. Vereecke Northern Market President First Federal Bank 601 Clinton Street s Defiance OH 43512 www.first-fed.comsPhone: 1-800-472-6292or(419)782-5015 Member FDIC This communication shall not constitute an offer to sell or the solicitation of an offer to buy any securities, nor shall there be any sale of securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification of the securities under the securities laws of any such jurisdiction. No offering of securities shall be made except bymeans of a prospectus meeting the requirements of Section 10 of the Securities Act of 1933, as amended. First Defiance filed with the SEC (i) a Registration Statement on Form S-4 on December 12, 2007 and as amended on January 31, 2008 and (ii) a Rule 424(b)(3) prospectus/proxy statement on February 8, 2008, each concerning the merger of Pavilion Bancorp, Inc. into First Defiance (the “Merger”).WE URGE INVESTORS TO READ THESE DOCUMENTS BECAUSE THEY CONTAIN IMPORTANT INFORMATION.Investors are able to obtain the documents free of charge at the SEC’s website, www.sec.gov. In addition, documents filed with the SEC by First Defiance are available free of charge from the Secretary of First Defiance at 601 Clinton Street, Defiance, Ohio 43512, telephone (419) 782-5015.INVESTORS SHOULD READ THE FORM S-4 AND PROSPECTUS/PROXY STATEMENT CAREFULLY BEFORE MAKING A DECISION CONCERNING THE MERGER.Copies of all recent proxy statements and annual reports of First Defiance are also available free of charge by contacting First Defiance’s secretary. First Defiance, Pavilion and their respective directors and executive officers may be deemed to be participants in the solicitation of proxies to approve the Merger.Additional information about the directors and executive officers of First Defiance may be obtained through the SEC’s website from the definitive proxy statement filed by First Defiance with the SEC on March 20, 2007.Additional information about the directors and executive officers of Pavilion may be obtained through the SEC’s website from the definitive proxy statement filed by Pavilion with the SEC on March 20, 2007.Additional information about participants in the proxy solicitation and their interests in the transaction is contained in the joint prospectus/proxy statement filed with the SEC. Filed by: Pavilion Bancorp, Inc. pursuant to Rule425 under the Securities Act of 1933 and deemed filed pursuant to Rule14a-12 under the Securities Exchange Act of 1934 Subject Company: First Defiance Financial Corp. Commission File No.:0-26850 March 4, 2008 Dear Bank of Lenawee Online Express Customer, As you may already know, pending shareholder approval, Bank of Lenawee will become First Federal Bank at the close of business on Friday, March 14, 2008.We would like to welcome you to First Federal Bank’s OnLine Banking and Bill Pay service!Below are some important notes about the conversion weekend and information on how to log in to First Federal Bank’s OnLine Banking and Bill Pay service. WHAT TO EXPECT DURING THE CONVERSION TO FIRST FEDERAL BANK All functions of Bank of Lenawee’s Online Express Banking will be unavailable beginning Thursday, March 13th at 7:30 p.m. The Online Express Bill Pay service will cut off on Tuesday, March 11th at 5:00 p.m. in order for all scheduled electronic Bill Pay transactions to be completed before the conversion. LOGGING IN TO FIRST FEDERAL BANK’S ONLINE BANKING THE FIRST TIME IMPORTANT NOTE:YOU CAN BEGIN USING THIS SERVICE ON MONDAY, MARCH 17 at 8:00 A.M.Your deposit accounts will be available to view on Monday, March 17th, and your loan accounts will be added on Tuesday March 18th.
